 
 
I 
108th CONGRESS 2d Session 
H. R. 4965 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Lantos (for himself, Ms. Ros-Lehtinen, Mr. Berman, Mr. Ackerman, and Mr. Sherman) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To impose sanctions on foreign entities that engage in certain nuclear proliferation activities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nuclear Black-Market Elimination Act.  
ISanctions for nuclear enrichment and reprocessing transfers by foreign persons 
101.Authority to impose sanctionsNotwithstanding any other provision of law, the President is authorized to prohibit, for a period of not less than three years, any transaction or dealing by a United States person or within the United States with any foreign person or entity that the President determines sells, transfers, brokers, finances, assists, delivers or otherwise provides or receives, on or after the date of the enactment of this Act— 
(1)nuclear enrichment or reprocessing equipment, materials, or technology to— 
(A)any country for which an additional protocol with the International Atomic Energy Agency for the application of safeguards (as derived from IAEA document INFCIRC/540 and related corrections and additions) is not in force; or 
(B)to any country that the President determines is developing, constructing, manufacturing, or acquiring a nuclear explosive device; or 
(2)designs, equipment, or specific information to assist in the development, construction, manufacture, or acquisition of a nuclear explosive device by a non-nuclear weapon state. 
102.Presidential determination 
(a)DeterminationIf the President receives credible information or evidence regarding any activity described in section 101(a) by a foreign person or entity, the President shall promptly make a determination as to whether, in his judgment, such activity occurred. 
(b)ReportIf the President makes an affirmative determination under subsection (a), the President shall, within 5 days after making the determination, report the fact and substance of the determination to the appropriate congressional committees. 
(c)Publication of determinationIf the President makes an affirmative determination under subsection (a), the President shall publish in the Federal Register, not later than 15 days after reporting such determination to the Committees under subsection (b), the identity of each foreign person or entity that is subject to that determination and on whom sanctions have been imposed under section 101(a), the reasons for the sanctions, and period during which the sanctions will be in effect. 
103.Additional reports 
(a)Possible activityThe President shall submit to the appropriate congressional committees, not later than January 30th of each year, a report containing all credible information regarding the activities described in section 101(a), regardless of whether the President determines that such activities did in his judgment occur. 
(b)Transactions by foreign personsThe President shall submit to the appropriate congressional committees, not later than June 30th of each year, a report that identifies any foreign person or entity that engages in transactions or dealings with foreign persons or entities on whom sanctions are in effect under section 101(a) that— 
(1)would be prohibited transactions or dealings subject to sanctions under section 101(a) if those transactions or dealings had been conducted by United States persons or within the United States; and 
(2)could make material contributions to a nuclear enrichment, reprocessing, or nuclear weapon development program. The report under this subsection shall be unclassified to the maximum extent feasible, but may also include a classified annex. 
IIIncentives for proliferation interdiction cooperation 
201.Authority to provide assistanceNotwithstanding any other provision of law, the President is authorized to provide, on such terms as he deems appropriate, assistance under section 202 to any country that cooperates with the United States and with other countries allied with the United States to prevent the transport and transshipment of items of proliferation concern in its national territory or airspace or in vessels under its control or registry. 
202.Types of assistanceThe assistance authorized under section 201 is the following: 
(1)Assistance under section 23 of the Arms Export Control Act (22 U.S.C. 2763). 
(2)Assistance under chapter 4 of part II of the Foreign Assistance Act of 1961, notwithstanding section 531(e) or 660(a) of that Act. 
(3)Drawdown of defense equipment and services under section 516 of the Foreign Assistance Act of 1961. 
203.Congressional notificationAssistance authorized under this title may not be provided until at least 30 days after the date on which the President has provided notice thereof to the appropriate congressional committees, in accordance with the procedures applicable to reprogramming notifications under section 634A(a) of the Foreign Assistance Act of 1961. 
204.LimitationAssistance may be provided to a country under section 201 in no more than 3 fiscal years. 
205.Use of assistance To the extent practicable, assistance provided under this title shall be used to enhance the capability of the recipient country to prevent the transport and transshipment of items of proliferation concern in its national territory or airspace, or in vessels under its control or registry, including through the development of a legal framework in that country to enhance such capability. 
206.Authorization of appropriations 
(a)AppropriationsThere is authorized to be appropriated $250,000,000 to carry out this title. 
(b)AvailabilityAmounts appropriated pursuant to subsection (a) are authorized to remain available until expended. 
207.Limitation on ship transfersNotwithstanding any other provision of law, the United States may not transfer any excess defense article that is a vessel to a country that has not provided written assurances to the United States that it will support and assist efforts by the United States to interdict items of proliferation concern. 
208.Limitation on aircraft transfersNotwithstanding any other provision of law, the United States may not transfer any excess defense article that is an aircraft to any country that has not provided written assurances to the United States that it will support and assist efforts by the United States to interdict items of proliferation concern. 
IIIRollback of khan nuclear proliferation network 
301.Cooperation of Pakistan 
(a)LimitationNotwithstanding any other provision of law, the President may not provide, in any fiscal year, more than 75 percent of United States assistance to Pakistan unless the President determines and certifies to the appropriate congressional committees that Pakistan— 
(1)has verifiably halted any cooperation with any state in the development of nuclear or missile technology, material, or equipment, or any other technology, material, or equipment that is useful for the development of weapons of mass destruction, including exports of such technology, material, or equipment; and 
(2)is fully sharing with the United States all information relevant to the A.Q. Khan proliferation network, and has provided full access to A.Q. Khan and his associates and any documentation, declarations, affidavits, or other material that bears upon their proliferation network activities and contacts. 
(b)Waiver 
(1)AuthorityThe President may waive the requirements of subsection (a) in a fiscal year if— 
(A)the President has certified to the appropriate congressional committees that— 
(i)the waiver is in the vital interest of the national security of the United States; 
(ii)the waiver will promote Pakistan’s cooperation in achieving the conditions set forth in paragraphs (1) and (2) of subsection (a); and 
(iii)Pakistan’s lack of cooperation is not significantly hindering efforts of the United States to investigate and eliminate the Khan proliferation network and any successor networks; and 
(B)30 days have elapsed since making the certification under subparagraph (A). 
(2)BriefingWithin 5 days after making a certification under paragraph (1), the Secretary of State shall brief the appropriate congressional committees on the degree to which Pakistan has or has not satisfied the conditions set forth in paragraphs (1) and (2) of subsection (a)(1). 
(3)LimitationThe waiver authority under paragraph (1) may not be exercised in two successive fiscal years. 
302.Identification of proliferation network host countries 
(a)ReportNot later than 30 days after the date of the enactment of this Act, the President shall submit a report to the appropriate congressional committees that identifies any country in which manufacturing, brokering, shipment, transshipment, or other significant activity occurs that is related to the transactions carried out by the various elements and entities of the A.Q. Khan nuclear proliferation network. 
(b)Additional informationAfter the report is submitted under subsection (a), the President shall submit to the appropriate congressional committees any additional information described in subsection (a) with respect to any country, as such information becomes available. 
303.Suspension of arms sales licenses and deliveries to proliferation network host countries 
(a)SuspensionUpon submission of the report and any additional information under section 302 to the appropriate congressional committees, the President shall suspend all licenses issued under the Arms Export Control Act, and shall prohibit any licenses to be issued under that Act, to any country identified in the report or additional information, until such time as the President certifies to the appropriate congressional committees that such country— 
(1)has— 
(A)fully investigated the activities of any person or entity within its territory that has participated in the Khan nuclear proliferation network; and 
(B)taken effective steps to permanently halt all such activities; 
(2)is fully cooperating with the United States in investigating and eliminating the Khan nuclear proliferation network and any successor networks operating within its territory; and 
(3)has enacted new laws, promulgated decrees or regulations, or established practices designed to prevent future such activities from occurring within its territory. 
(b)WaiverThe President may waive the requirements of subsection (a) in a fiscal year if— 
(1)the President has certified to the appropriate congressional committees that the waiver is in the vital interest of the national security of the United States; and  
(2)5 days have elapsed since making the certification under paragraph (1).   
IVGeneral provisions 
401.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate. 
(2)Excess defense articleThe term excess defense article has the meaning given that term in section 644(g) of the Foreign Assistance Act of 1961 (22 U.S.C. 2403(g)). 
(3)Foreign personThe term foreign person means a person other than a United States person.  
(4)Items of proliferation concernThe term items of proliferation concern means any equipment, materials, or technology that could materially support the research, development, manufacturing, or acquisition by any means of a nuclear explosive device, a chemical or biological weapon, or missile with a payload of 500 kilograms or greater and with a range of 300 kilometers or greater. 
(5)Non-nuclear weapon stateThe term non-nuclear weapon state means any state other than the United States, the United Kingdom, France, the Russian Federation, or the People’s Republic of China. 
(6)PersonThe term person— 
(A)means a natural person as well as a corporation, business association, partnership, society, trust, any other nongovernmental entity, organization, or group, and any governmental entity, or subsidiary, subunit, or parent entity thereof, and any successor of any such entity; and 
(B)in the case of a country where it may be impossible to identify a specific governmental entity referred to in subparagraph (A), means all activities of that government relating to the development or production of any nuclear equipment or technology. 
(7)United states assistanceThe term United States assistance means assistance under the foreign operations, export financing, and related programs appropriations Act for a fiscal year, and assistance under the Foreign Assistance Act of 1961. 
(8)United states personThe term United States person has the meaning given that term in section 14 of the Iran and Libya Sanctions Act of 1996 (22 U.S.C. 1701 note). 
 
